EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-6 are allowed. The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed August 26, 2022, see pages 5-7, are persuasive. The prior art fails to fairly show or suggest, alone or in combination, a power transmission device comprising all the limitations of independent claim 1.
Specifically, US 7,377,853 (Takeuchi) discloses the limitations of claim 1 as set forth on pages 2-4 of the non-final rejection mailed June 22, 2022, except for each of the plurality of recesses at least partially overlapping with each of the plurality of through holes as viewed along an axial direction (see annotated Figure 1 below).

    PNG
    media_image1.png
    987
    755
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 2 of Takeuchi
The prior art fails to fairly show or suggest a modification to Takeuchi such that each of the plurality of recesses at least partially overlaps with each of the plurality of through holes as viewed along an axial direction. Further, such a modification would teach away from the intended structure and packaging of Takeuchi in that the size of the recesses would need to be changed in order to accommodate each of the plurality of plates, which would adversely affect the weight of the device as well as centrifugal force imparted on the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        August 30, 2022